REGISTRATION RIGHTS AGREEMENT (SERIES A)

 

REGISTRATION RIGHTS AGREEMENT

SERIES A

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 31, 2016, between REVOLUTIONARY CONCEPTS INC (REVO)., a Nevada
corporation (the “Company”), and each of the Persons who are signatories hereto
(each such purchaser, a “Purchaser” and, collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Purchase Agreement (as defined herein).

 

The Company and each Purchaser hereby agrees as follows:

 

1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(c).

 

“Additional Dividends” shall have the meaning set forth in Section 6(a).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented, with respect to the terms of
the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
date hereof, among the Company and the initial Holders party hereto, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Registration Default” shall have the meaning set forth in Section 6(a).

 

“Registrable Securities” means, as of any date of determination:

 

(a) the Underlying Shares with respect to the Preferred Stock;

 

REVOPage 1 

 

--------------------------------------------------------------------------------

 

(b) any securities issued or then issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities (and the Company shall not be required to maintain
the effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as:

 

(i) a Registration Statement with respect to the sale of such Registrable
Securities is declared effective by the Commission under the Securities Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement,

 

(ii) such Registrable Securities have been previously sold in accordance with
Rule 144, or

 

(iii) such securities become eligible for resale without volume or
manner-of-sale restrictions (provided the Company is current with the public
information requirements as determined by the counsel to the Company as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected Holders (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company), as reasonably determined
by the Company, upon the advice of counsel to the Company.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2 (Registration) or Section 6(d) (Piggyback
Registrations), including (in each case) the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in any such registration
statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).

 

“Significant Holder” shall have the meaning set forth in Section 3(a).

 

“10-K Filing Date” shall have the meaning set forth in Section 2(a).

 

2. Registration.

 

(a) The Company shall, at its own cost, prepare and, not later than 45 days
after (or if the 45th day is not a business day, the first business day
thereafter) the date upon which the Company’s annual report on Form 10-K for the
fiscal year ending December 31, 2017 is filed with the Commission (the “10-K
Filing Date”), file with the Commission a Registration Statement covering the
resale of the Registrable Securities by each Holder.

 

(b) The Registration Statement filed hereunder shall be on an appropriate form
as determined by the Board of Directors.  Subject to the terms of this
Agreement, the Company shall cause a Registration Statement filed hereunder to
be declared effective under the Securities Act as promptly as possible after the
filing thereof but in no event later than the one (1) year anniversary of the
Closing Date, and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until the earlier of:

 

(i) the date on which all Registrable Securities covered by such Registration
Statement may be resold without registration and without regard to any volume or
manner-of-sale limitations by reason of Rule 144, without

REVOPage 2 

 

--------------------------------------------------------------------------------

 

the requirement for the Company to be in compliance with the current public
information under Rule 144 or any other rule of similar effect;

 

(ii) the date on which all Registrable Securities covered by such Registration
Statement have been sold pursuant to a Prospectus or Rule 144 or any other rule
of similar effect; or

 

(iii) as otherwise mutually agreed to between the parties hereto (the
“Effectiveness Period”).  The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 p.m. New York City time on a Trading Day.
 The Company shall immediately notify the Holders via facsimile or by e-mail of
the effectiveness of such Registration Statement on the same Trading Day that
the Company telephonically confirms effectiveness with the Commission, which
shall be the date requested for effectiveness of such Registration Statement.
 The Company shall, by 9:30 a.m. New York City time on the Trading Day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424.

 

3. Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) Not less than ten (10) Trading Days prior to the filing of such Registration
Statement and not less than three (3) Trading Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall  

 

(i) furnish to each Holder that has Registrable Securities constituting at least
35% of the aggregate Registrable Securities included in such Registration
Statement (each, “Significant Holder”) copies of all such documents proposed to
be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such Significant
Holders, and 

 

(ii) cause its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Significant Holder, to conduct
a reasonable investigation within the meaning of the Securities Act.  The
Company shall not file a Registration Statement or any amendments or supplements
thereto to which the Significant Holders shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than five (5) Trading Days after the Significant Holders have been so furnished
copies of a Registration Statement or one (1) Trading Day after the Significant
Holders have been so furnished copies of any related Prospectus or amendments or
supplements thereto.  Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Stockholder Questionnaire”) promptly after it has been requested by the Company,
but in no event less than five (5) Trading Days prior to the filing date of the
Registration Statement. 

 

(a)   

(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
effective as to the applicable Registrable Securities for the Effectiveness
Period and prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities, 

 

(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424,  

 

(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to a Registration Statement or any amendment thereto
and provide as promptly as reasonably  

REVOPage 3 

 

--------------------------------------------------------------------------------

 

possible to the Significant Holders true and complete copies of all
correspondence from and to the Commission relating to a Registration Statement (
provided that, the Company may excise any information contained therein which
would constitute material non-public information as to any Significant Holder
which has not executed a confidentiality agreement with respect thereto with the
Company), and

 

(iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented. 

 

(b) Provide notice to the Holders whose Registrable Securities are to be sold
(which notice shall, pursuant to clauses (iii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of clause (i)(A) below, not less than one (1) Trading Day prior to such
filing) and (if requested by any such Person) confirm such notice in writing no
later than one (1) Trading Day following the day: 

 

(i) (A)  with respect to the Significant Holders and all other Holders whose
Registrable Securities are to be sold in such registration, notice of when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; 

 

(B)  with respect only to the Significant Holders, notice when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement; and

 

(C)  with respect to the Significant Holders and all other Holders whose
Registrable Securities are to be sold in such registration, notice of when the
Registration Statement or any post-effective amendment thereto has become
effective;

 

(ii) with respect only to the Significant Holders, notice of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information; 

 

(iii) with respect to the Significant Holders and all other Holders whose
Registrable Securities are to be sold in such registration, notice of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; 

 

(iv) with respect to the Significant Holders and all other Holders whose
Registrable Securities are to be sold in such registration, notice of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; 

 

(v) with respect to the Significant Holders and all other Holders whose
Registrable Securities are to be sold in such registration, notice of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and 

REVOPage 4 

 

--------------------------------------------------------------------------------

 

 

(vi) with respect to the Significant Holders and all other Holders whose
Registrable Securities are to be sold in such registration, notice of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus, provided that,
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further , that notwithstanding each Holder’s
agreement to keep such information confidential, each such Holder makes no
acknowledgement that any such information is material, non-public information. 

 

(c) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of  

(i) any order stopping or suspending the effectiveness of a Registration
Statement, or  

 

(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment. 

 

(d) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided , that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form. 

 

(e) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d). 

 

(f) The Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Holder, and the Company shall pay the filing fee required by such
filing within two (2) Business Days of request therefore. 

 

(g) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided ,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction. 

 

(h) If requested by a Holder, the issuer must cooperate with such Holder to
facilitate and coordinate with the Company’s transfer agent the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement (unless it
falls under the Rules of Exemption under state and federal regulatory statues
and SEC guidelines), which certificates shall be free, to the extent permitted
by the Purchase Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holder may request and should be deemed an irrevocable transaction. 

 

REVOPage 5 

 

--------------------------------------------------------------------------------

 

(i) . Upon the occurrence of any event contemplated by Section 3(c) , as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
reasonably practicable.  The Company shall be entitled to exercise its right
under this Section 3(j) to suspend the availability of a Registration Statement
and Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period. 

 

(j) Comply with all applicable rules and regulations of the Commission. 

 

(k) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares. 

 

4 Registration Expenses.  All fees and expenses incident to the performance of
or compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation,

 

(i) all registration and filing fees (including, without limitation, reasonable
fees and expenses of the Company’s counsel and independent registered public
accountants)

 

(A) with respect to filings made with the Commission,

 

(B) with respect to filings required to be made with any Trading Market, on
which the Common Stock is then listed for trading,

 

(C) in compliance with applicable state securities or Blue Sky laws reasonably
agreed to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and

 

(D) with respect to any sales of Registrable Securities in an underwritten
offering any filing fees payable to FINRA pursuant to FINRA Rule 5110, so long
as the broker is receiving no more than a customary brokerage commission in
connection with such sale,

 

(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities),

 

(iii) fees and disbursements of counsel for the Company,

 

(iv) Securities Act liability insurance, if the Company so desires such
insurance, and

 

(v) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement.  In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible

REVOPage 6 

 

--------------------------------------------------------------------------------

 

for any broker or similar commissions of any Holder or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.

 

5. Indemnification.

 

(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to  

 

(1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus,

 

(2) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading or

 

(3) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement,
except to the extent, but only to the extent, that:

 

(i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or

 

(ii) in the case of an occurrence of an event of the type specified in Section
3(c) (iii) - (vi), the use by such Holder of an outdated, defective or otherwise
unavailable Prospectus after the Company has notified such Holder in writing
that the Prospectus is outdated, defective or otherwise unavailable for use by
such Holder and prior to the receipt by such Holder of the Advice contemplated
in Section 6(c).  The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware.

 

(a) Indemnification by Holders .  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or relating to: (x) such Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act, (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or (z) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading  

 

REVOPage 7 

 

--------------------------------------------------------------------------------

 

(i) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in such Registration Statement or such
Prospectus or  

 

(ii) (ii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii) - (vi), the use by such Holder of an outdated, defective or
otherwise unavailable Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated, defective or otherwise unavailable for
use by such Holder and prior to the receipt by such Holder of the Advice
contemplated in Section 6(c).  A Holder shall notify the Company promptly of the
institution, thread or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Holder is
aware.  In no event shall the liability of any selling Holder under this Section
5(b) be greater in amount than the dollar amount of the net proceeds received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation. 

 

(a) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “ Indemnified
Party ”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “ Indemnifying Party ”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provide, that, the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party. 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  

 

(1) the Indemnifying Party has agreed in writing to pay such fees and expenses,

 

(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or

 

(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and counsel to
the Indemnified Party shall reasonably believe that a material conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and the reasonable
fees and expenses of no more than one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed.  No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and

REVOPage 8 

 

--------------------------------------------------------------------------------

 

expenses applicable to such actions for which such Indemnified Party is
judicially determined not to be entitled to indemnification hereunder.

 

(b) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 was available to such party in accordance with its terms. 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 Notwithstanding the provisions of this Section 5(d), no Holder shall be
required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6. Miscellaneous.

 

(a) Remedies. 

 

(i)Additional Dividends under Certain Circumstances.  Additional dividends (the
“Additional Dividends”) with respect to the Preferred Stock shall be assessed if
the Registration Statement is not declared effective by the Commission on or
prior to the one (1) year anniversary of the Closing Date as provided in Section
2(b) hereof (such event, a “Registration Default”). Additional Dividends shall
accrue on the Preferred Stock over and above the dividend rate set forth in the
title of the Securities from and including the date on which such Registration
Default shall occur to but excluding the date on which such Registration Default
has been cured. The rate of the Additional Dividends will be 1.00% per annum for
the first 30-day period (or pro rata portion thereof) immediately following the
occurrence of a Registration Default, and such rate will increase by an
additional 1.00% per annum with respect to each subsequent 30-day period (or pro
rata portion thereof) until such Registration Default has been cured. Additional
Dividends shall be paid on Dividend Payment Dates. Such Additional Dividends
will be in addition to any other dividends payable from time to time with
respect to the Preferred Stock.

 

(ii)In the event of a breach by the Company or by a Holder of any of their
respective obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, shall be entitled to
specific performance of its rights under this Agreement.  Each of the Company
and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific

REVOPage 9 

 

--------------------------------------------------------------------------------

 

performance in respect of such breach, it shall not assert or shall waive the
defense that a remedy at law would be adequate.

 

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement. 

 

(c) Discontinued Disposition .  By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii) through (vi)
, such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed.  The Company will use its
best efforts to ensure that the use of the Prospectus may be resumed as promptly
as is practicable.  The Company agrees and acknowledges that any periods during
which the Holder is required to discontinue the disposition of the Registrable
Securities hereunder shall be subject to the provisions of Section 3(b). 

 

(d) Piggy-Back Registrations.  If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however
, that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(d) that are eligible for resale pursuant to Rule 144
promulgated by the Commission pursuant to the Securities Act or that are the
subject of a then effective Registration Statement. 

 

(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least 85% of the then outstanding Registrable Securities (including, for this
purpose any Registrable Securities issuable upon exercise or conversion of any
Security issued and issuable under the Purchase Agreement). 

 

(f) If a Registration Statement does not register all of the Registrable
Securities pursuant to a waiver or amendment done in compliance with the
previous sentence, then the number of Registrable Securities to be registered
for each Holder shall be reduced pro rata among all Holders and each   Holder
shall have the right to designate which of its Registrable Securities shall be
omitted from such Registration Statement.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Holder or some Holders and that does
not directly or indirectly affect the rights of other Holders may be given by
such Holder or Holders of all of the Registrable Securities to which such waiver
or consent relates; provided, however , that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the first sentence of this Section 6(e) . 

 

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement. 

 

(h) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of all of  

REVOPage 10 

 

--------------------------------------------------------------------------------

 

the Holders of the then outstanding Registrable Securities.  Each Holder may
assign their respective rights hereunder in the manner and to the Persons as
permitted under Section 5.6 of the Purchase Agreement.

 

(i) No Inconsistent Agreements.  Neither the Company nor any of its Subsidiary
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiary, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Neither the Company nor any of its Subsidiary has previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full. 

 

(j) Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. 

 

(k) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement. 

 

(l) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law. 

 

(m) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable. 

 

(n) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof. 

 

(o) Independent Nature of Holders’ Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 

COMPANY

REVOLUTIONARY CONCEPTS INC. (REVO)

 

REVOPage 11 

 

--------------------------------------------------------------------------------

 

 

By:

PRINT NAME:  Ron Carter

Its: President & CEO

 

 

PURCHASER

By:

PRINT NAME:  

PURCHASER

By:

PRINT NAME:  

 

 

PURCHASER

By:

PRINT NAME:  

 

PURCHASER

By:

PRINT NAME:  

 

 

PURCHASER

By:

PRINT NAME:  

 

 

--------------------------------------------------------------------------------

 

REVOPage 12 

 